I do not agree that the deeds conveying portions of the west twothirds of the Knapp survey, made after the partition thereof, and the testimony showing that parties claiming under those deeds had possession of and paid taxes on portions of said west two-thirds were admissible as evidence of title in appellee to the east onethird of said survey. I think those deeds and that testimony were inadmissible, and should have been excluded by the trial court. I concur in all the other rulings made by this court.